DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 11-4-2021

Claim Rejections - 35 USC § 102
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 7-8, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QI X CN102497611A

Regarding claim 1, QI X discloses a magnetic circuit assembly of a bone conduction speaker (Figs 1-2, bone conduction speaker, Abstract, para [5-6, 28-32]), 
wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes:
a first magnetic element (Fig 2, an inner magnet 23, [28]) generating a second magnetic field;
a first magnetic guide element (Fig 2, a first magnetic guide element/a bottom plate 24, para [28]);
a second magnetic guide element (Fig 2, a second magnetic guide element/a inner magnetic conductive plate 20)
at least a portion of the second magnetic guide element (Fig 2, the second magnetic guide element /the inner magnetic conductive plate 20) being configured to surround the first magnetic element (Fig 2, the first magnetic element/ the inner magnet 23)  and
 a magnetic gap being configured between the second magnetic guide element and the first magnetic element (Fig 2 shows  gap provided between the inner magnet 23 and the first magnetic guide/the bottom plate 24 and the gap between the first magnetic guide element/ a inner magnetic conductive plate 20); and
at least one second magnetic element connected (Fig 2, second magnetic element/an annular magnet 22) with an upper surface of the first magnetic guide element (Fig 2 shows an upper surface of the first magnetic guide element/an upper surface of the bottom plate 24, para [28]);
 wherein the at least one second magnetic element generates a third magnetic field (magnets are objects that produce their own persistent magnetic field).
Regarding claim 5, QI X does not explicitly disclose magnetic circuit assembly of claim 2, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap. 
However, the design purpose of dual magnets is to enhance the magnetic field strength of the magnetic gap.  Therefore, QI X implicitly discloses that the magnetic field strength  within the magnetic gap of the magnetic circuit assembly is greater than the magnetic field strength generated by any single magnet at the magnetic gap, 
para [20] discloses the distribution to the magnetic lines of forces closes the magnetic circuit, so that the magnetic leakage is extremely small, and the magnetic flux distribution of the magnetic circuit is also increased, resulting in increased sensitivity).  
Regarding claim 7, QI X does not explicitly disclose the magnetic circuit assembly of claim 2, wherein a magnetic field strength of the second magnetic field within the magnetic gap under the third magnetic field exceeds a magnetic field strength of the second magnetic field within the magnetic gap without the third magnetic field.  
However, the design purpose of dual magnets is to enhance the magnetic field strength of the magnetic gap.  Therefore, QI X implicitly discloses that the magnetic field strength  within the magnetic gap of the magnetic circuit assembly is greater than the magnetic field strength generated by any single magnet at the magnetic gap, 
para [20] discloses the distribution to the magnetic lines of forces closes the magnetic circuit, so that the magnetic leakage is extremely small, and the magnetic flux distribution of the magnetic circuit is also increased, resulting in increased sensitivity).  
Regarding claim 8, QI X discloses the magnetic circuit assembly of claim 1, further comprising:
at least one third magnetic element (Fig 2 third magnetic element/an annular magnetic conducting plate 18, [28]) configured to surround the at least one second magnetic element (second magnet 22)
Regarding claim 12, QI X discloses a magnetic circuit assembly of a bone conduction speaker (Figs 1-2, bone conduction speaker, Abstract, para [5-6, 28-32]), comprising:
a first magnetic element (Fig 2, an inner magnet 23, [28]) generating a first magnetic field;
a first magnetic guide element (Fig 2, a magnetic plate 20, [28]);
a magnetic field changing element  (Fig 2 the bottom plate 24) configured to surround the first magnetic element, 
the magnetic field changing element being a magnetic element (para [30] discloses the intensity of the induced magnetic field changes accordingly, and the inductance also changes accordingly, causing the voice coil to undergo longitudinal reciprocating motion and causing the vibration of the vibrating plate) or a magnetic guide element, 
a magnetic gap being configured between the magnetic field changing element and the first magnetic element (Fig 2 shows gap provided between the inner magnet 23 and first magnetic guide/the bottom plate 24 and the gap between upper second magnetic guide element/ a inner magnetic conductive plate 20) and
at least one second magnetic element (Fig 2 shows second magnetic element/an annular magnet 22) located below the magnetic gap (Fig 2 shows the gap between upper surface of second magnetic guide element/ an inner magnetic conductive plate 20), 
wherein the at least one second magnetic element generates a second magnetic field (magnets are objects that produce their own persistent magnetic field).
Regarding claim 13, QI X discloses the magnetic circuit assembly of claim 12, wherein magnetic induction lines generated by the first magnetic element or 
the at least one second magnetic element that are originally divergent without the magnetic field changing element converge to the magnetic gap under the magnetic field changing element.
Regarding claim 14, , QI X discloses the magnetic circuit assembly of claim 12, wherein the second magnetic field increases a magnetic strength of the first magnetic field within the magnetic gap (the design purpose of dual magnets is to enhance the magnetic field strength of the magnetic gap.  Therefore, QI X implicitly discloses that the magnetic field strength  within the magnetic gap of the magnetic circuit assembly is greater than the magnetic field strength generated by any single magnet at the magnetic gap, 
para [20] discloses the distribution to the magnetic lines of forces closes the magnetic circuit, so that the magnetic leakage is extremely small, and the magnetic flux distribution of the magnetic circuit is also increased, resulting in increased sensitivity).  
Regarding claim 15, QI X discloses the magnetic circuit assembly of claim 12, further comprising:
at least one third magnetic element (Fig 2 an annular magnetic conducting plate 18, [28]) connected with the magnetic field changing element (para [30] discloses the intensity of the induced magnetic field changes accordingly, and the inductance also changes accordingly, causing the voice coil to undergo longitudinal reciprocating motion and causing the vibration of the vibrating plate); 
wherein the at least one third magnetic element generates a third magnetic field, the third magnetic field increases a magnetic field strength of the first magnetic field within the magnetic gap 
(the design purpose of three magnets is to enhance the magnetic field strength of the magnetic gap.  Therefore, QI X implicitly discloses that the magnetic field strength  within the magnetic gap of the magnetic circuit assembly is greater than the magnetic field strength generated by any single magnet at the magnetic gap, 
para [20] discloses the distribution to the magnetic lines of forces closes the magnetic circuit, so that the magnetic leakage is extremely small, and the magnetic flux distribution of the magnetic circuit is also increased, resulting in increased sensitivity).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over QI X CN102497611A

Regarding claim 2, QI X discloses the magnetic circuit assembly of claim 1, wherein an included angle between a magnetization direction of the at least one second magnetic element and a magnetization direction of the first magnetic element.
QI X does not clearly stated wherein an included angle between a magnetization direction of the at least one second magnetic element and a magnetization direction of the first magnetic element is in a range from 90 degrees to 180 degrees.
However, an included angle between a magnetization direction of the at least one second magnetic element and a magnetization direction of the first magnetic element is in a range from 90 degrees to 180 degrees was just a matter of design choice . 
Regarding claim 3, QI X discloses the magnetic circuit assembly of claim 2, wherein the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element. 
QI X does not clearly stated wherein the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element is in a range from 150 degrees to 180 degrees.
However, the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element is in a range from 150 degrees to 180 degrees was just a matter of design choice.
Regarding claim 4, QI X discloses the magnetic circuit assembly of claim 3, wherein the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element. 
QI X does not clearly state wherein the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element is 180 degrees.
However, the included angle between the magnetization direction of the at least one second magnetic element and the magnetization direction of the first magnetic element is 180 degrees was just a matter of design choice.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over QI X CN102497611A in view of Kar 2017/0177089


Regarding claim 6, QI X does not explicitly disclose magnetic circuit assembly of claim 2, wherein a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the third magnetic field within the magnetic gap. 
However, magnets have different strength of the magnetic field was just a matter of design choice.  
Kar teaches a first magnet device configured to provide a first magnetic field having a first field strength, a second magnet device configured to provide a second magnetic field having a second field strength, and a third magnet device configured to provide a third magnetic field having a third field strength para [98] and para [66] teaches magnet devices may be configured with various strengths depending on a desired configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Kar in QI X’s invention may be configured with various strengths depending on a desired configuration, see Kar’s para [66].

Allowable Subject Matter

8.	Claims 9-11, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patent rejection.

	Claim 9 is objected because the magnetic circuit assembly further comprising: at least one fourth magnetic element, wherein the at least one fourth magnetic element is connected with the second magnetic guide element and the at least one third magnetic element.
	Claim 10 is objected because the magnetic circuit assembly, further comprising:
at least one fifth magnetic element located below the magnetic gap, wherein the at least one fifth magnetic element is connected with the first magnetic element and the second magnetic guide element.
	Claim 11 is objected because he magnetic circuit assembly, further comprising:
a third magnetic guide element connected with the at least one second magnetic element
	Claim 16 is objected because the magnetic circuit assembly, further comprising:
at least one fourth magnetic element located between the magnetic field changing element and the at least one third magnetic element
	Claim 17 is objected because the magnetic circuit assembly, further comprising:
a magnetic shield configured to encompass the first magnetic element, the first magnetic guide element, the magnetic field changing element, and the second magnetic element.
	Claim 18 is objected because the magnetic circuit assembly, wherein the magnetic field changing element is connected with the at least one second magnetic element, a connection surface between the magnetic field changing element and the at least one second magnetic element including a cross section in a wedge shape. 
Claim 19 is objected because the magnetic circuit assembly, further comprising:
at least one fifth magnetic element connected with an upper surface of the first magnetic guide element, wherein the at least one fifth magnetic element generates a fifth magnetic field, the fifth magnetic field increases the magnetic field strength of the first magnetic field within the magnetic gap. 
Claim 20, is objected because a magnetic circuit assembly, further comprising: least one conductive element connect with at least one of the first magnetic element, the first magnetic guide element, or the second magnetic element. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11,197,100 B2.  . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the applicant is the boarder version of U.S. Patent No 11,197,100 B2. See the below table.

Instant Application 17/453643
U.S Patent No 11,197,100 B2
1, A magnetic circuit assembly of a bone conduction speaker, wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes:
a first magnetic element generating a second magnetic field;
a first magnetic guide element;
a second magnetic guide element, at least a portion of the second magnetic guide element being configured to surround the first magnetic element and a magnetic gap being configured between the second magnetic guide element and the first magnetic element; and
at least one second magnetic element connected with an upper surface of the first magnetic guide element, wherein the at least one second magnetic element generates a third magnetic field.

1. A magnetic circuit assembly of a bone conduction speaker, wherein the magnetic circuit assembly generates a first magnetic field, and the magnetic circuit assembly includes: a first magnetic element generating a second magnetic field; a first magnetic guide element; a second magnetic guide element, at least a portion of the second magnetic guide element being configured to surround the first magnetic element and a magnetic gap being configured between the second magnetic guide element and the first magnetic element; and at least one second magnetic element connected with an upper surface of the first magnetic guide element, wherein the at least one second magnetic element generates a third magnetic field, a magnetic field strength of the first magnetic field within the magnetic gap exceeds a magnetic field strength of the second magnetic field within the magnetic gap, and a thickness of the at least one second magnetic element is less than or equal to a thickness of the first magnetic element.


12, A magnetic circuit assembly of a bone conduction speaker, comprising:
a first magnetic element generating a first magnetic field;
a first magnetic guide element;
a magnetic field changing element configured to surround the first magnetic element, the magnetic field changing element being a magnetic element or a magnetic guide element, a magnetic gap being configured between the magnetic field changing element and the first magnetic element; and
at least one second magnetic element located below the magnetic gap, wherein the at least one second magnetic element generates a second magnetic field.

14. A magnetic circuit assembly of a bone conduction speaker, comprising: a first magnetic element generating a first magnetic field; a first magnetic guide element; a second magnetic guide element configured to surround the first magnetic element, a magnetic gap being configured between the at least one second magnetic element and the first magnetic element; and at least one second magnetic element located below the magnetic gap, wherein: the at least one second magnetic element generates a second magnetic field, the second magnetic field increasing a magnetic induction strength of the first magnetic field within the magnetic gap, and the second magnetic guide element is connected with the at least one second magnetic element, a connection surface between the second magnetic guide element and the at least one second magnetic element including a cross section in a wedge shape.











Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653